Citation Nr: 9909346	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  97-26 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 1944 to April 1946.  He died on August [redacted], 
1988.  The appellant is his widow.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1994 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs.  A notice of disagreement was received in 
August 1995, and a statement of the case was furnished during 
that month.  A substantive appeal was received in September 
1995.  


REMAND

The veteran's death certificate lists the cause of death as 
multiple myeloma.  Multiple myeloma is a "radiogenic 
disease" under 38 C.F.R. § 3.311(b)(2)(i).  The appellant 
contends that the veteran developed multiple myeloma as a 
result of exposure to ionizing radiation in service.  
Pursuant to 38 C.F.R. § 3.311(a)(1), in all claims in which 
it is established that a radiogenic disease first became 
manifest after service and it is contended the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  In a case such as the present one 
where exposure based on participation in the American 
occupation of Hiroshima or Nagasaki is alleged, dose data 
will be requested from the Department of Defense.  38 C.F.R. 
§ 3.311(a)(2)(ii).  

In the present case the veteran's representative requests 
development pursuant to the above regulation.  The record 
does show that the RO contacted the Defense Nuclear Agency 
(DNA) regarding exposure.  In an October 1992 response, DNA 
reported that available evidence does not confirm the 
veteran's service at Hiroshima or Nagasaki.  DNA reported 
that it appears that the veteran came no closer than several 
hundred miles from those cities and at such distances there 
was no risk of exposure to radiation.  However, DNA did not 
furnish a dose estimate.  

Further, the veteran's representative requests additional 
development regarding the movement of the ships on which the 
veteran was stationed in view of the contention that he 
visited Hiroshima.  

In view of the fact that the veteran's death has been 
attributed to a radiogenic disease, the Board believes that 
full development pursuant to 38 C.F.R. § 3.311 is necessary.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the appropriate 
service department and request all 
available information regarding the 
location and movements of the USS Frank 
Knox and LST-1051 during the veteran's 
duty assignment to those ships.  
Specifically, the service department 
should be asked whether pertinent records 
show that either ship visited Hiroshima 
during the period of the veteran's 
assignment to both ships. 

2.  The RO should then request a dose 
estimate from the Department of Defense 
pursuant to 38 C.F.R. § 3.311(a)(2)(ii).  
The RO should then refer the appellant's 
claim to the Under Secretary for Benefits 
for further consideration.  

3.  After receiving a response from the 
Under Secretary of Benefits, the RO 
should review the appellant's claim.  If 
the benefit sought remains denied, the 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to comply with 38 C.F.R. 
§ 3.311 and to ensure an adequate record for appellate 
review.  The Board intimates no opinion as to the eventual 
determination to be made in this case.  The appellant is free 
to submit additional evidence in connection with her claim. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


